Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 142 last line: the use of “possible” is indefinite.
Claim 142: it is unclear what is meant by “not similarly processing”
Claim 168 line 4, 9, claim 169 line 6: the uses of “potential” and “may” are indefinite.
Claims 143-147, 170-173 are rejected for depending on deficient claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 120 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Stach (US 2004/0032972).
 Stach teaches
120. A method for decoding a sparse code tile that includes marks, positioned at locations within a regular array of locations, expressing a plural-bit message, and expressing a reference signal to aid in identifying said regular array of locations, the method comprising the acts: 
identifying the regular array of locations using the reference signal; and extracting the plural-bit message from marks at plural locations in the identified regular array of locations (i.e. WM sparse signals identified with peaks), said extracting, disregarding a majority of locations in the identified regular array of locations (par. 21-25, i.e. disregard those not having peaks).  
168. A method of processing imagery depicting plural markings at respective locations, the method comprising the acts: 
identifying a first set of irregularly-spaced locations within the imagery where data may be represented by markings (Stach, par. 22, 24: random sequence); and  
decoding a plural-bit payload from the imagery, by reference to markings only at said first set of irregularly-spaced locations (Stach, par. 21-25); 
wherein said decoding ignores a second set of locations in the imagery, said second set of locations having no location in common with the first set of locations, said ignoring thereby avoiding a potential source of noise that may interfere with said decoding (Stach, par. 21-25: elements that are not sparse watermark is ignored to retrieve the correct encoded message).  
169.168 in which the identifying acts comprises: determining a type of machine-readable indicia depicted in the imagery, based on said markings; and identifying, based on said determined type of machine-readable indicia, the first set of irregularly-spaced locations within the imagery where data may be represented by markings (Stach, par. 36)  
170.169 in which the identifying act further includes: transforming the imagery to a different domain; determining, from signal peaks in said different domain, said type of machine- readable indicia depicted in the imagery (Stach, par. 21-25) 
171.168 in which the identifying comprises recalling said first set of irregularly-spaced locations from a memory (Stach, par. 21-25:  
172.168 in which the locations of said first set are positioned at points in a regular 2D lattice of points, but are irregularly-spaced within said lattice (Stach, par. 21-25).  
173.168 in which a third set of locations in the imagery are all marked, said third set of locations having no location in common with either the first or second sets of locations (Stach, par. 21-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 142-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stach (US 2004/0032972) in view of Levy (US 2005/0262351)
Stach teaches
142. A method of decoding an M-bit payload represented by an optical code depicted in an image, the optical code comprising marks positioned at array locations within a regular array of locations in the image, the method including the acts: 
determining geometric registration of the optical code in the image, by reference to a reference signal represented by marks within the optical code (Stach, par. 21-25); 
processing data from N array locations in the image to determine whether a mark is present at each of said locations (i.e. detecting peaks, threshold), while not similarly processing data from array locations between said N locations, where N > M; 
producing a P-bit string by reference to the presence or absence of a mark at said N array locations (Stach, par. 21-25; Stach is silent to a P-bit string; Levy discloses it is well known for watermark is created using, e.g., a 1024-bit embedding key; par. 140; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Levy so that watermark message can be retrieved); and
applying said P-bit string to an error-correcting decoder to yield M decoded bits (Stach, par. 21-22); 
wherein by ignoring data from array locations between said N array locations, possible sources of error are minimized (Stach, par. 21-25).  
143.142, that includes determining geometric registration of the optical code in the image by reference to a reference signal represented by marks within the optical code, wherein said marks correspond to extrema in a summed ensemble of plural spatial domain sine waves.  
144.142 in which P equals N (Levy, par. 140-141).  
145.142 in which P equals half of N (although silent to half of N, this feature is well understood and considered an obvious extension of Stach/Levy’ teachings).   
146.142 in which P equals 1024 and N equals 1024 or 2048 (Levy, par. 140-141).
147.142 that includes determining geometric registration of the optical code in the image by reference to a reference signal represented by marks within the optical code, wherein each of said marks within the optical code represents the reference signal (Stach, par. 21-25).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887